 

 

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF NEW JERSEY
CAMDEN DIVISION
In re:
Chapter 13
Josette M, Garrett,
Debtor, Case No. 17-21500-ABA

Readus D. Garrett,

Joint Debtor.

 

 

AFFIDAVIT IN SUPPORT OF
MOTION FOR RELIEF FROM AUTOMATIC STAY

Crawtord
yer , declare under penalty of perjury as follows:

. | am employed as a _confractidanagamari GeeniveT of PHH Mortgage Corporation and am

authorized to sign this Affidavit on behalf of PHH Mortgage Corporation (the “Movant”).
This Affidavit is provided in support of the Motion for Relief from Stay (the “Motion’)
filed contemporaneously herewith.

I make this affirmation based upon my review of the records with regard to this underlying
loan transaction, which are kept in the ordinary course of business of PHH Mortgage
Corporation. As part of my job responsibilities for PHH Mortgage Corporation, I have
personal knowledge of and am familiar with the types of records maintained by PHH
Mortgage Corporation in connection with the loan that is the subject of the Motion (the
“ELoan’) and the procedures for creating those types of records., | have access to and have
reviewed the books, records and files of PHH Mortgage Corporation that pertain to the
Loan and extension of credit given to Debtors concerning the property securing such Loan.

The information in this affidavit is taken from PHH Mortgage Corporation’s business
records regarding the Loan. The records are: (a) made at or near the time of the occurrence
of the matters recorded by person with personal knowledge of the information in the
business record, or from information transmitted by persons with personal knowledge; (b)
kept in the course of PHH Mortgage Corporation’s regularly conducted business activities;
and (c) it is the regular practice of PHH Mortgage Corporation to make such records.

Josette M Garrett and Readus D Garrett have executed and delivered or are otherwise
obligated with respect to that certain promissory note referenced in the Motion (the
“Note’). Josette M Garrett and Readus D Garrett have executed and delivered or are
otherwise obligated with respect to that certain Mortgage referenced in the Motion (the
“Mortgage”). Pursuant to that certain Mortgage referenced in the Motion, all obligations
 

of the Borrower(s) under and with respect to the Note and the Mortgage are secured by the
property referenced in the Motion.

3. As of January 21, 2020, there are one or more defaults in paying Debtors post-petition
amounts due with respect to the Note.

6. As of January 21, 2020, the total unpaid principal balance is $382,193.43 which includes
the unpaid principal balance of $279,854.95 and deferred principal balance of
$102,338.48.

7. The monthly post-petition payment amount is $2,389.12. The following chart sets forth
those post-petition payments, due pursuant to the terms of the Note, that have been missed
by the Debtors as of January 21, 2020:

 

 

 

 

 

 

 

 

 

 

 

 

Monthly Monthly
Number Missed Missed Monthly
of Missed Principal and | Escrow (if Payment Total Amounts
Payments | From: | To: Interest applicable) | Amount Missed
5 | 9/1/2019 | 1/1/2020 $1,238.71 $1,150.41 $2,389.12 $11,945.60
Less post-petition partial payments (suspense balance): ($1,433.34)
| Total: $10,512.26

 

8. As of January 21, 2020, the total post-petition arrearage/delinquency is $11,162.26
consisting of (i) the foregoing total of missed post-petition payment in the amount of
$10,512.26 plus (ii) the following post-petition fees:

 

 

 

 

Description Amount:
Proof of Claim $400.00
Payment History Review Fee $250.00

 

 

9. Attached hereto as Exhibit 1 is a post-petition payment history.

10. As of January 21, 2020, the debtor is in default for failure to make timely post-petition
payments in the amount of $10,512.26.

 
 

 

11. The pre-petition arrearage is $30,119.07 pursuant to the Proof of Claim filed by Movant.
As of the date of this affidavit, the Chapter [3 plan has been confirmed.

Pursuant to 28 U.S.C. 1746, I hereby declare under penalty of perjury under the laws of the
United States of America that the foregoing is true and correct.

 

 

Executed on ad day of TJ, | 4 , O20. oo
A —
| Signature

_Tyler Crawford

Name Contract Management Coorlinetor

 

Title
PHH Mortgage Corporation

STATE OF Flex ide
COUNTY OF film Beach

The foregoing instrument was acknowledged before me by means of LYhysical presence or []
online notarization, this ant day of _. yoly 2020 by
Tyler Crawtord as Contract Management Coorcinet for PLE Mortgage Corporation, who is

personally known to me or who has produced

be ae Wert «8 Pup Notary Public State of Florida

244% Evette Morales
Signature of Notary Public ao y¢

 

 

as identification.

 

 

x My Commission GG 085432
teste Expires 01/24/2021

 

Name of Notary Public: Evette Morales
Notary Commission Expiration Date: —
Personally Known:
OR Produced Identification: —~
Type of Identification Produced: ~~

 

 
 

Exhibit |

Post Petition Payment History

MM GARRETT

Case Number: PRR ESOO
Date: Pies
Firat Owe: hi ?
Due

3

US
Ay

372018

Date Received
if 7.47050

Amount Received

rfl?

i

Post Due Payment History

 

 

 

 

Amount

Balance
70,98

2770.34
eed

F.270,94

 

Neerash!
Comments

 

 

 

 

 

 

 

 

 

 

 

 

Name: JOSETTE M GARRETT
BK Case Number: |17-21500
Filing Date: 6/2/2017
Completed by: Veereshl
NOPC Filed
Optional [Date
Bue Date Total Payment Principal Escrow Products
9/1/2019} $ 2,389.12] S$ 1,238.71 | $ 1,156.41 | § “ 6/30/2015
10/1/2019] $ 2,389.12 |S 1,238.71 | $ 1,156.42 | § -
13/1/2019] $ 2,389.12 | 5 1,238.71 | $ 1,486.41 | 5 -
12/4/2019] $ 2,389.12 | $5 1,238.71 | $ 1,156.42 [5 “
1/1/2020] $ 2,389.12 | 5S 1,238.71] $ 1,150.43 ] $ -
Total Due $ 11,945.60 | $ 6,193.55 | $ 5,752.05 | $ -

 

 

 

 
 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

 

Caption in Compliance with D.N.J. LBR 9004-1(b)

RAS Citron, LLC

130 Clinton Road, Lobby B, Suite 202

Fairfield, NJ 07004

Telephone: 973-575-0707

Facsimile: 973-404-8886

Attomeys for Secured Creditor PHH MORTGAGE
CORPORATION

 

 

In Re:
Josette M. Garrett,

Debtor,

Readus D. Garrett,

Joimt Debtor.

 

 

 

Case No.: 17-21500-ABA

Chapter: 13

 

Hearing Date: <H

Judge: Andrew B. Altenburg Jr.

CERTIFICATION OF CREDITOR REGARDING POST PETITION PAYMENT HISTORY

(NOTE AND MORTGAGE DATED AUGUST 27, 2007)

Tyler Crawford , employed as

Contract Managamoni vocriinaior

by PHH

 

 

Mortgagor(s)/ Debtor(s):

 

Property Address: 223 Swedesrun Drive, Delran, NJ 08075
Mortgage Holder: PHH MORTGAGE CORPORATION
Josette M. Garrett and Readus D. Garrett

MORTGAGE CORPORATION (“Movant”), hereby certifies the following:

Recorded on September 12, 2007, in Burlington County, in Book 11573 at Page 083
 

POST-PETITION PAYMENTS (Petition filed on June 2, 2017)

Gue Date Received Amount Received Amount Suspense Application

MPU 2O4

B/IS209

SPUe0l7

qayas7or
ian?
da/u2oi7
Via
afifao
a/f1f7018
Asses
is
ia

is

FPUALPOT7| § 2270.84 2,270.94 | §
PALI IOI 2,270.94 (3,270.944] §
i 2270.94 Z270.94 | 4
4af204 2470.38 70.94) $
S/14f 2017] S 2,270.04 2290.96 | 4
O/1S(2OLF 2,770.54 270.94) $
LOLS /2017| $ 2270-98 2,270.94 | $
LOPLI 2G1T 227054 244] $
Lifiafeary) § 2294 2.27054 -
12/14/7204 FE94 2270.94 | 5 -
yafeois| § 7.94 | § 2,270.94 -
14/2018 $ 1394 2,290.94
18 2.270.948 2,270.04
4/6/2018 2,270.94 2,270.94
i8 227094 2,270.94
10.94 70.98
70,94 a4
Ba 34
2,320.92 2,320.92
2,320.92 ‘ SY

20.92 20,92
ae 3?
7

Monthly payments past due: 05 mos. x $2,389.12 — ($1,433.34) (Suspense Balance)

TOTAL DUE = $10,512.26 as of January 21, 2020

AS of January 21, 2020, each current monthly payment is comprised of:

Principal
R.E. Taxes:
Insurance:
Late Charge:
Other:
TOTAL

$ 1,238.71

$ 1,150.41

Included in RE Taxes
$ 0.00

$ 0.00

$2,389.12

 

Balance
2,820.94

2,f F094

22094
227094

 
 

 

Ifthe monthly payment has changed during the pendency of the case, please explain (attach separate

sheet(s) if necessary): The monthly payment amount has changed due to changes in the monthly escrow

amount.

Pre-petition arrears: $30,119.07

I certify under penalty of perjury that the above is true.

Date: 7 2 HAY : oN
Signdtwre

 

T vier Crawford rev. 8/1/15

Contract Management Coordinate
 

 

a .

MORTGAGE

PHH Mortgage Services Tel 877-688-7116
1 Mortgage Way Fax 856-917-8003
Mt. Laurel NJ 08054

**IMPORTANT NOTICE**

Upon written request, PHH Mortgage Services will provide the following
information regarding the subject loan:

* A copy of the payment history through the date the account was last less
than 60 days past due.

~ Acopy of the note.

* If foreclosure has been commenced or a POC has been filed, copies of any
assignments of mortgage or deed of trust required to demonstrate the
right to foreclose on the borrower’s note under applicable state laws.

* The name of the investor that holds the loan.

Requests for this information/documentation can be sent to us at the following
address:

PHH Mortgage Services
Mailstop SBRP
PO Box 5469
Mt. Laurel, NJ 08054

This notice is being provided for informational and compliance purposes only. It is
not an attempt to collect a debt.
 

 

RIGHT TO FORECLOSE STATEMENT PAGE

Case number: 17-21500-ABA
Debtor: Josette M. Garrett
Joint Debtor: Readus D. Garrett

Basis for asserting that PHH MORTGAGE CORPORATION has the right to foreclose:

PHH Mortgage Corporation services the underlying mortgage loan and note for the property
referenced in this Motion for Relief From the Automatic Stay for PHH MORTGAGE
CORPORATION (hereinafter, "note holder") and is entitled to proceed accordingly. Should
the Automatic Stay be lifted and/or set aside by Order of this Court or if this case is
dismissed or if the Debtor obtains a discharge and a foreclosure action is commenced or
recommenced, said foreclosure action will be conducted in the name of the note holder. The
note holder has the right to foreclose because:

____ Note holder is the owner of the note.

_X_ Note holder is the original mortgagee or beneficiary or assignee of the security
instrument for the referenced loan. Note holder directly or through an agent has possession
of the promissory note and the promissory note is either made payable to Note holder or
has been duly endorsed.

___ Note holder is the original mortgagee or beneficiary or assignee of the security instrument
for the referenced loan. Note holder directly or through an agent, has possession of the
promissory note and will enforce the promissory note as transferee in possession.

___Note holder is the original mortgagee or beneficiary or assignee of the security instrument for
the referenced loan. Note holder is unable to find the promissory note and will seek to prove the
promissory note through the filing of a lost note affidavit.

___Note holder is the successor trustee and transferee in possession of the security instrument for
the referenced loan.
